Title: 5th.
From: Adams, John Quincy
To: 


       Mr. Wibird preach’d this day, upon two different subjects which for him, was something very extraordinary. In the forenoon the subject was the shortness, the uncertainty and instability, of human life; occasioned by the death of one of the parishioners in the course of the last week: but in the afternoon he spoke with much animation, with great judgment, and sound reasoning, upon the excellency of the sacred writings. It was one of the best Sermons that I ever heard him preach.
       After meeting Mr. Wainwright and Ben Beale, came and drank tea with us. Mr. Wainwright is a young englishman; who to elegance of person appears to unite great softness of manners: I should from this cursory view rather judge him an amiable, than a great man.
      